399 U.S. 526 (1970)
MORICO
v.
UNITED STATES.
No. 672.
Supreme Court of United States.
Decided June 29, 1970[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
PER CURIAM.
Motions for leave to proceed in forma pauperis in Misc. Nos. 35, 88, and 738, granted. The petitions for writs of certiorari are granted, the judgments are vacated, and the cases are remanded for further consideration in light of Welsh v. United States, 398 U.S. 333.
THE CHIEF JUSTICE, MR. JUSTICE STEWART, MR. JUSTICE WHITE, and MR. JUSTICE BLACKMUN are of the opinion that certiorari should be denied.
NOTES
[*]  Together with No. 35, Misc., Vaughn v. United States, on petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit; No. 88, Misc., McQueary v. United States, and No. 738, Misc., Callison v. United States, on petitions for writs of certiorari to the United States Court of Appeals for the Ninth Circuit.